179 U.S. 68 (1900)
SULLY
v.
AMERICAN NATIONAL BANK.
No. 266 of October Term, 1899.
Supreme Court of United States.
Submitted October 9, 1900.
Decided October 22, 1900.
ERROR TO THE SUPREME COURT OF THE STATE OF TENNESSEE.
Mr. Samuel C. Williams for the motion.
Mr. R.E. Mountcastle opposing.
MR. JUSTICE PECKHAM delivered the opinion of the court.
This is in substance a motion to retax costs in this case.
Upon the day of the final adjournment of the court, May 28, 1900, the cause was decided, and a decree entered reversing the judgment of the Supreme Court of Tennessee as to the plaintiff in error Carhart, who was one of several plaintiffs in error, with costs to be paid by the American National Bank. Subsequently to the adjournment all the costs of this court were taxed against the bank, which now prays for a retaxation.
The decree of this court has been misinterpreted. It does not mean that all the costs in this court are to be paid by the bank, but only the costs of the plaintiff in error Carhart, in regard to whom alone the judgment of the court below was reversed.
The motion to retax the costs is granted, and the taxation modified to that extent.
Mr. E.J. Baxter for the motion.
Mr. R.E.L. Mountcastle opposing.
Mr. Samuel C. Williams opposing.